Title: To George Washington from James Anderson, 26 February 1797 to 4 March 1797
From: Anderson, James
To: Washington, George


                        
                            
                                26 February-4 March 1797
                            
                            
                        
                        A Meteorological Account of the weather
                                Kept at Mount Vernon1797
                        Feby 26in the Morning38S. clear40S clear40S clear2740S.W cloudy42S.W cloudy42W cloudy2838NW cloudy40NW cloudy38N. cloudyMarch140NW clear42N.W clear40NW clear238S cloudy40S.E cloudy & some Snow39E & much Snow338N.W cloudy & snow going off40N.W cloudy & some Rain 39W cloudy
444SW clear46SW clear44SW cloudy
                        
                        
                        
                        Dr. Mansion house for the Work of 8 hands Amt. ⅌ Week48
                            daysCr. By one Waggon hauling of Timber2" Hauling Rails 1 day & Hay 2 days both to Mansion3" Hauling of hogshead &c to Fish
                            House13 horse Cart gone after Fouls up the Country2" Hauling Manure to Garden 2. do at Jas. Andersons & Whiskie4" 2 Horse Cart broke down 4 days to Mill 1.  & Hauling Wood 16" repairing of the fence at Spring Lott12" Cuting & Grubing in Corn field by the White Gate8" repairing the Yard fence4Sick Gunner
                            648
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        Dr.Ditchers for the Work of 4 Men Amount.  ⅌ Week24 daysCr.By Ditching at the Mill11" mending of the Hog pen &c1" Mortoising of Posts 1224
                        
                        
                        
                        Stock One Stud horse 3 Stud Jacks & 3 Young do 7 Horses 9 Working And
                            16 unbroke Mules. 15 Cows. 2 Calves. 10 Jeanets & 7 WeddersIncrease
                            1 Calf.
                        
                        Dr. Mudy hole for the work of 14 hands Amounting ⅌ Week to84 daysCr. By one Cart hauling Rail 3 & at Mill 14" do hauling Corn Stalks2" Ploughing20" Grubing & Burning of Brush30" Cuting of Corn Stalks. & loading Cart8" fencing6" Cuting, Mauling. & Sawing Blocks4Sick Darius 6 days & Sackey 4 days1084
                        
                        
                        
                        
                        
                        
                        Stock 7 Horses. 4 Mules. 376 Cattle 3 Calves 49 Sheep 18 Lambs, Decrease 1 Steer
                            sold the Butcher—Increase 1 Calf—& 4 Lambs 
                        Corn Sent to Mill9Bushdo fed to Stock 312 Bu.Oats fed to Horses4Bu.
                        Dr.Dogue run for the Work of 16 Hands Amounting  ⅌ Week to96Cr.By Ploughing10" fencing 19, & making Posts 12 days31" Making Post & Rail fences 12 & Grubing 25 days37" Carting Rails 4, Hay, & wood 2 days6" Cuting of Wood4Sick Sittar 4 Bens Bell 4 days
                            896
                        
                        
                        
                        
                        
                        
                        
                        Stock 5 Horses & 8 Mules. 67 Cattle & one Calf 138 Sheep
                            & 13 Lambs Increase 3 Lambs, Decrease 1 Sheep Sold the Butcher, & 3 Lambs
                            died in the Yeaning.
                        Corn Sent to Mill12 Bu.do fed to Stock5 Bu.17
                        Dr. Union Farm for the Work of 22 hands Amount ⅌ Week132Cr. By Ploughing in the Corn field30" Grubing in Mill Swamp 12 & burning  Brush 24 days36" Planting of Hedges20" Making Post & Rail fences 12 & other fences 820" Carting wheat to Mill 1 & wood to the Distillery  6 days7" Hauling Slope to Jas. Anderson’s for the Cows1" Cuting of Wood14Sick Fanny  4132
                        
                        
                        
                        
                        Stock 15 Horses 6 Mules. 61 Cattle 13 Years old Decrease 6 Cows & 2
                            Calves sent to Jas Andersons 117 Sheep 6 Lambs merialed 6 Lambs
                        
                        
                        
                        
                        Corn Sent
                            to Mill20 Bu.Wheat Sent to Mill43 1/2Bu.do fed to Stock 5 doTailings to Distillery14 Bu.2557 1/2the Wheat 58 & Tailings 48 lb. ⅌ Bu.
                        
                        Dr. River Farm for the Work of 27 hands Amts ⅌ Week162
                        daysCr. By ploughing 25 Hauling Rails & Wood 5 days30" Loading Carts & hauling of Straw11" Hauling wheat & Corn to Mill 5 & cleaning wheat 6 days11" Carrying Corn to Barn.& shelling it12" Cuting & Mauling Rails 22.Grubing & Planting Thorns 14 }36" fencing 20 And Attending to stock 12 days32" lost by snow falling part of a day12Sick.Agnes & Cornelia in Childbed 12.  Bett with a sore leg 6 18162
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        Stock 12 Horses 11 Mules 84 Cattle & 10 Calves 203 Sheep & 78
                            Lambs Increase 2 Calves & 4 Lambs Wheat sent to Mill 79 1/2 Bu. @
                            57 lb.
                        
                        Corn Sent to Mill25 1/2Bu.do fed to Horses & Cattle17 1/2do Pigs in a Pen 346
                        
                        Mill Dr.CornWheat               Contra    Cr.J. MealFlour fine MdH.S.B.1797March  4To Mudy hole9 "   2By Mudy hole8  2                      7" Doguerun11 "" Doguerun12" Union Farm20a43 "  2" Union Farm15 2" River Farm25"79 "  258 lb." River Farm13  2              2  2    4" do for Hominey2 " 257 lb." Mansion house19  21                    10  " 8 1/2
" To Toll this Week11"" Joseph Cash1Union Farm in" Patrick Callahan25Tailings for the Still 14 "" Jas Anderson & Servts
                            1 348 lb." John Violet1" John Neale1 " 2" William Stewart1 "" Cooper Miller.& Boys1 " 2" Corn fed to Sows & Pigs1 "Middlings sold to the Distillery10012314 Tailings7913777 "  3 "    25 —  100 —   3 —  2 —   21  ——8 1/2
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        Bus.fineFlour packed this Week — Superfine1422In the Mill formerly9319On hand in the Mill10741
                        
                        
                        Dr.  Coopers for the Work of 1 Man & Boy Amounting to12
                                daysCr.By cuting.& Sawing stuff for Cogs & Rounds2" Boy dressing Band Staves 6Sick Tom 412
                        
                        
                        
                        Dr. Miller for the Work of one Man. 6 days}& Cr. By Working on the Mill4
" geting Cogs & Rounds26
                        Dr. Carpenters for the Work of 7 Hands Amounting to42 daysCr.By taking up the remainder of the Flour  at Doguerun Barn And laying down new
  Sleepers. And making a Coffin for Old Matt
  at Dogue run}10" Hauling Timber to Doguerun Barn.1" Making a Door & 2 Windows for Jas  Andersons Cellar1" Sawing of Sleeper for Dogue run Barn8" Cuting out Hickory Cogs for the intended Wheat Machine10" Isacc & Joe Making a New plough for Mudy hole}12" Making a New Wheel for the Lumbler
  Cart at Mansion" fixing an Old one to make it
  run in the Meantime" fixing a new Cart body.& Axel to the 3 horse Cart &ceAnd dressing
  out plough Stuff42
                        
                        
                        
                        
                        
                        
                        
                        John Neale Assisting And Attending to the above
                        
                        
                        Dr. Brick layers for the Work of 2 Men Amounting to12 daysCr.By Tom Davis at River farm 1 day  Making & Minding Seines 5 days6" Meuhles deging of Brick Clay612Frank
  cleaning & Airing the House6 daysSiras deging Brick Clay612 days
                        
                        
                        
                        
                        Dr. Spiners, Knitters & Sewers for the Work of15Women Amt.90Cr. By Mattilda Spining6 lb.SowYarn6"Delia Spining6dodo6"Betsey Davis5dodo6"Alsey5dodo6"Dolsey5dodo6"Annie5dodo6"Delphia2 1/2dodo6"Judith4 Stocking yarn6"Kitty2 Sewing thread6" Lame Alley Knitting 2 pair Stockings6"Lucey Knitting 1 pair do6"Charlotte Sewing 9 Shirts6"Caroline         9 Shirts6" Sall Winding Wending Yarn6Sick, Doll  6Sam Peter Knitting 2 pair Stockings 6 days90
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        Dr. Gardeners for the Work of 3 Men Amt. ⅌ Week18Cr.By dressing  the Ground & planting  of peach Stones6" Diging in the Garden10" lost by Snow 218
                        
                        
                        Stud.S. Jacks.Jeanets.Horses.Mules.Total.Cattle.Calves.TotalSheepLambsMansion H1 
"6 
"10 
"7 
"25 =49 "15 "2 =17 "7 "Mudyhole7 
"4 =11 "36 "2 =38 "49 "18 =Doguerun5 
"8 =13 "67 "1 =68 "138 "13          = Union15 "6 =21 "74 "74 "117 "6 =River Farm12 
"11 =23 "84 "10 =94 "203 "78 =1        " 6        " 10        " 46        " 54 =117        " 276        " 15 =291        " 514        " 115        " Jas Anderson2=2        " 9        " 3 =12 
"
                        
                        The Cows were brought on Saturday — a trough fixed forthly And this Week shall have Butter, But will soon bring more cows — 
                        
                    